Citation Nr: 1229558	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  07-02 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an initial evaluation in excess of 30 percent for diabetic nephropathy with hypertension.

3.  Entitlement to a compensable evaluation for erectile dysfunction.  
  

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse

ATTORNEY FOR THE BOARD

David Traskey, Counsel 


INTRODUCTION

The Veteran had active service from December 1970 to September 1991.  This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of August 2005 and September 2009 by the Department of Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).

The Veteran requested a Travel Board hearing in connection with the current claim.  The hearing was scheduled and subsequently held in June 2012.  The Veteran and his spouse testified before the undersigned and the hearing transcript is of record.    

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim to reopen service connection for bilateral hearing loss in November 2001.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.

2.  The evidence submitted since the November 2001 rating decision includes additional VA and private treatment records and examination reports, lay statements, and hearing testimony.  

3.  The evidence submitted since the November 2001 rating decision was not previously of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss, with VA's assistance.

4.  The Veteran's diabetic nephropathy with hypertension is not manifested by constant albuminuria, definite decrease in kidney function, diastolic blood pressure predominantly 120 or more, persistent albuminuria or edema with blood urea nitrogen (BUN) levels of 40 mg% or greater or creatinine levels 4 mg% or greater, generalized poor health characterized by lethargy, weakness, anorexia, or weight loss, markedly decreased function of kidney or other organ systems, especially cardiovascular, preclusion or more than sedentary activities, or regular dialysis.  

5.  The Veteran's service-connected erectile dysfunction is not manifested by removal of half or more of the penis, removal of glans, penis deformity, or complete atrophy of both testes.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The criteria for an initial evaluation in excess of 30 percent for diabetic nephropathy with hypertension are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7541 (2011); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).
  
3.  The criteria for a compensable evaluation for erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Codes 7520-7523 (2011); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  
 
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for bilateral hearing loss.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

The RO granted service connection for hypertension in a rating decision dated September 2009.  The RO evaluated the Veteran's hypertension as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101, effective November 17, 2008.  Closer examination of the rating decision revealed that the RO styled the Veteran's claim as service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus with erectile dysfunction and diabetic nephropathy.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  Following the submission of additional evidence, the RO re-styled the issue as an increased rating for diabetic nephropathy with hypertension and increased the Veteran's initial disability rating to 30 percent under 38 C.F.R. 4.115b, Diagnostic Code 7541 (renal involvement in diabetes mellitus), effective November 17, 2008.  See July 2011 rating decision.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

In December 2008, prior to the initial decision on the claim by the RO, the Veteran was provided notice of the information and evidence needed to substantiate an increased rating claim generally.  Specifically, the Veteran was advised to submit evidence showing that a service-connected disability increased in severity or got worse.  The Veteran was encouraged to submit doctor's records, medical diagnoses, and medical opinions.  The Veteran was also notified of VA's duties and his responsibilities for identifying and obtaining evidence pertinent to his claim.
The Veteran was further advised at that time of the information and evidence needed to establish a disability rating and effective date for a disability on appeal.  In particular, the Veteran was encouraged to submit evidence showing the nature and severity of his condition, the severity and duration of the symptoms, and the impact of the condition and/or symptoms on his employment.  Specifically, the Veteran was encouraged to submit information showing ongoing VA treatment, recent Social Security Administration decisions, and statements from employers about job performance, lost time, or other evidence showing how the disability affected his ability to work.  The Veteran was also notified that he could submit lay statements from individuals who witnessed how the disability affected him.  The Veteran was further notified to provide any information or evidence not previously of record that pertained to the Veteran's level of disability or when it began.  The Veteran also received additional notice of the information and evidence needed to establish an increased rating for erectile dysfunction in the July 2011 supplemental statement of the case.  Although the Veteran's claim was not readjudicated following this notice, the Board finds no prejudice to the Veteran, particularly where, as here, the preponderance of the evidence is against the increased rating claim for erectile dysfunction.  

The Board further finds that a reasonable person could be expected to understand what information and evidence was required to substantiate an increased rating claim for erectile dysfunction.  The information provided allowed the Veteran to effectively participate in the appeal process.  The Veteran was also afforded the opportunity to testify before the Board in support of his claim, and did so in June 2012.  The Veteran also had representation throughout the duration of the appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error.").  In sum, the Board finds that any deficiency in the notice to the Veteran or the timing of the notice is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
 
The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  Private treatment records identified as pertinent by the Veteran have also been obtained and associated with the claims file.  The Veteran was afforded VA examinations in conjunction with his increased rating claims for diabetic nephropathy with hypertension and erectile dysfunction.  The examinations evaluated the Veteran's disabilities in conjunction with his prior history and described them in sufficient detail so the Board's evaluation of them was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Evidence of record reflects that the Veteran receives Social Security benefits.  See March 2010 VA examination report.  However, the Veteran has not alleged, nor does the record reflect that the award of these benefits resulted from the disabilities currently on appeal.  As there is no indication that the Social Security Administration  has evidence relevant to the issues on appeal, there is no additional duty to undertake further development in an attempt to obtain these records and associate them with the Veteran's claims file.  Golz v. Shinseki, 590 F.3d 1317, 1321-23 (2010).

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  As such, VA has complied, to the extent required, with the duty to assist requirements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(e). 

I.  New and Material Evidence Claim 

The Veteran filed the original service connection claim for bilateral hearing loss in October 1991.  The RO denied the Veteran's claim in a rating decision dated April 1992.  The Veteran was notified of this decision and provided his appellate rights.  He perfected an appeal, but in July 1997, the Board issued a decision in which it continued the denial of the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Specifically, the Board found that there was no evidence of a diagnosed hearing loss disability as defined by VA.  Thus, this decision is final.  38 U.S.C.A. § 7104 (West 2002).  

The Veteran sought to reopen his claim of entitlement to service connection for bilateral hearing loss in April 2001.  The RO denied the Veteran's claim to reopen in a rating decision dated November 2001 on the grounds that he failed to submit new and material evidence.  The Veteran was notified of this decision and provided his appellate rights, but he did not perfect an appeal.  Thus, this decision is final.  38 U.S.C.A. § 7105 (West 2002).     

The Veteran most recently sought to reopen his claim of entitlement to service connection for bilateral hearing loss in November 2004.  The RO denied the Veteran's claim to reopen in a rating decision dated August 2005 on the grounds that he failed to submit new and material evidence.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  Following the submission of additional evidence, the RO reopened the Veteran's claim of entitlement to service connection for bilateral hearing loss, but denied the claim on the merits.  See May 2011 supplemental statement of the case.  In particular, the RO found that the currently diagnosed bilateral hearing loss was "less likely as not" related to his period of active military service.  

Although the RO found that new and material evidence had been submitted to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss, RO decisions are not binding on the Board.  Consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the November 2001 RO rating decision is the last final disallowance with respect to the claim to reopen, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim of entitlement to service connection for bilateral hearing loss should be reopened and readjudicated on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; see also, Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raised a reasonable possibility of substantiating the claim).

The evidence of record at the time of the November 2001 RO rating decision consisted of service treatment records, service personnel records, and VA treatment and examination reports.  Service treatment records reflected evidence of decreased auditory acuity and the assignment of an H2 hearing profile, but no evidence of a hearing loss disability as defined by VA was noted in service or within one year after retirement from service.  See 38 C.F.R. § 3.385.  

The Veteran was afforded a VA audiology examination in December 1991.  He reported decreased auditory acuity since 1972.  Puretone thresholds, in decibels, at were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
15
20
LEFT
20
20
20
15
20

Speech recognition scores using the Maryland CNC word lists were 72 percent in the right ear and 84 percent in the left ear.  According to the examiner, the Veteran's reported speech discrimination scores did not agree with the puretone thresholds.  Speech discrimination scores using live voice representation revealed speech recognition of 92 percent bilaterally.  In the examiner's opinion, the live voice representation scores were more accurate with respect to the Veteran's speech discrimination ability than the Maryland CNC word lists.  The diagnosis was hearing within normal limits bilaterally.  

In December 1992, the Veteran submitted a statement in which he indicated that he had difficulty hearing conversational speech and upon use of the telephone.  The Veteran expressed the opinion that his claimed bilateral hearing loss was related to his in-service duties in the motor pool.      

The evidence submitted subsequent to the November 2001 RO rating decision includes additional VA and private treatment records and examination reports, lay statements, and hearing testimony.  The Veteran was afforded a VA audiology consultation in June 2002.  Puretone thresholds, in decibels, at were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
-
20
LEFT
10
20
20
-
30

The diagnosis was sensorineural hearing loss.  The Veteran was afforded another VA audiology consultation in September 2004.  He reported a history of in-service noise exposure, as well as subjective complaints of worsening hearing loss over the past 20 years.  Puretone thresholds, in decibels, at were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
25
20
LEFT
30
30
30
30
30

The diagnosis was borderline to mild sensorineural hearing loss in the right ear and mild sensorineural hearing loss in the left ear.  The Veteran was fitted for hearing aids.

The Veteran presented to S.C., M.D. in September 2005 for a private audiology examination.  He reported subjective complaints of longstanding hearing loss.  According to the Veteran, his symptoms got "a little bit worse" in the past few years and he denied aggravating or alleviating factors.  It was noted, however, that the Veteran had a significant amount of noise exposure in the military.  The results of audiometric testing were interpreted to show evidence of severe sensorineural hearing loss bilaterally with equal discrimination scores at the appropriate hearing levels.  

The Veteran was afforded a VA audiology examination in December 2006.  He reported loss of hearing over the past 25 years as well as an in-service history significant for military noise exposure.  Puretone thresholds, in decibels, at were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
20
25
LEFT
20
20
25
20
25

Speech recognition scores using the Maryland CNC word lists were 96 percent in the right ear and 100 percent in the left ear.  The diagnosis was normal hearing bilaterally.  

The Veteran was afforded another VA audiology consultation in February 2007.   Puretone thresholds, in decibels, at were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
60
75
65
LEFT
45
55
55
60
60

Speech recognition scores were 72 percent in both ears.  The diagnosis was sensorineural hearing loss of combined types.  According to the examiner, standard audiometric procedures indicated a hearing loss than was greater than a normed age-related hearing loss.  New hearing aids were ordered for the Veteran in light of the significant decrease in hearing thresholds.  See also, VA audiology consultation notes dated May 2009 and May 2010 (documenting stable or worsening hearing loss bilaterally).  

The Veteran was afforded another VA audiology examination in April 2011.  He reported difficulty hearing and understanding conversational speech.  The Veteran's difficulties in this regard also affected his daily activities and occupation.   He reported significant in-service noise exposure in the form of small arms fire, heavy artillery, mortars, grenades, helicopters, aircraft engines, tanks, and trucks.  The Veteran had occasional noise exposure after service to lawnmowers and power tools.  Puretone thresholds, in decibels, at were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
15
35
30
40
LEFT
35
30
30
35
20

Speech recognition scores using the Maryland CNC word lists were 72 percent in each ear.  The diagnosis was normal to moderate sensorineural hearing loss in the right ear and normal to mild sensorineural hearing loss in the left ear.  The examiner noted that there was no evidence of a bilateral hearing loss disability in service or within one year after retirement from service.  Accordingly, the examiner concluded that it was "less likely as not" that the Veteran's currently diagnosed bilateral hearing loss was related to his military noise exposure.  

The Veteran testified before the undersigned in June 2012.  Specifically, he expressed the opinion that the currently diagnosed bilateral hearing loss was related to his period of active service, and in particular, to in-service noise exposure from his duties in the motor pool.  

The Veteran's claim of entitlement to service connection for bilateral hearing loss was denied on the grounds that there was no diagnosis of this disability as defined by VA.  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade, 24 Vet. App. at 117.  Moreover, a claim will be reopened if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The evidence described in detail above, to include lay statements, hearing testimony, and VA and private treatment records and examination reports, is newly submitted evidence and suggests that when combined with VA assistance, a reasonable possibility exists of substantiating the claim.  Shade, 24 Vet. App at 116-18; Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Accordingly, the claim of entitlement to service connection for bilateral hearing loss is reopened.

II.  Increased Rating Claims
  
The Veteran contends that he is entitled to an initial evaluation in excess of 30 percent for diabetic nephropathy with hypertension.  The Veteran also claims entitlement to a compensable evaluation for erectile dysfunction.  In the alternative, the Veteran requests separate disability ratings for his service-connected diabetic nephropathy, hypertension, and erectile dysfunction.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Veteran presented to a VA medical facility in October 2007 as part of a routine appointment for management of his service-connected diabetes mellitus.  His past medical history was also significant for erectile dysfunction for which he was prescribed oral medication.  The Veteran's blood pressure was 127/79 and he was described as well-developed and in no acute distress.  

The Veteran presented to Dale Medical Center in June 2008 after reporting subjective complaints of pain, decreased range of motion, and decreased strength in the right arm, neck, and right shoulder for the past ten days.  The Veteran's past medical history was significant for diabetes mellitus and hypertension, among other conditions.  His blood pressure was 164/102.  Evaluation of renal function showed a BUN level of 13 mg% and a creatinine level of 1.10 mg%.  The Veteran was evaluated for a stroke, but a computed tomography scan of the Veteran's head was normal.  The diagnosis was right upper extremity weakness and cervical disc disease.    

The Veteran returned to VA in October 2008 for an outpatient nutrition consultation.  His past medical history was significant for diabetes mellitus and hypertension.  According to the Veteran, he had problems with high blood pressure and cholesterol and tried to follow a healthy diet.  The Veteran was 20 to 30 pounds over his desired weight and he typically exercised by walking.  The Veteran's blood pressure was 139/79.  It was also noted that the Veteran took medication to control his blood pressure.  Laboratory bloodwork performed in November 2008 showed a BUN of 10 mg% and creatinine of 1.1 mg%.  Trace amounts of protein were found in the Veteran's urine.         

The Veteran was afforded a VA diabetes mellitus examination in January 2009.  His past medical history was significant for hypertension (diagnosed 2008) and erectile dysfunction (onset 1995).  According to the Veteran, he was recently referred to a nephrologist because he had elevated microurinary albumin of 20.7.  The Veteran also stated that he had a BUN level 10 mg% and a creatinine level of 1.1 mg%.  On physical examination, the Veteran's blood pressure was 143/102, 165/112, and 169/109.  Evaluation of the Veteran's renal function showed a BUN level of 10 mg% and creatinine level of 1.1 mg%.  Trace amounts of protein were found in the Veteran's urine.  The diagnosis was type II diabetes mellitus with diabetic nephropathy.  Hypertension and erectile dysfunction were also diagnosed.  

A comprehensive metabolic panel conducted in April 2009 showed a BUN level of 13 mg% and a creatinine level of 0.9 mg%.  The Veteran sought additional private care in June 2009.  His blood pressure at that time was 142/96.  Follow-up treatment records from Lyster Army Community Hospital dated June 2009 showed blood pressure readings of 121/77 and 119/77.  

The Veteran was afforded a VA general medical examination in March 2010.  Prior to beginning the examination, a nurse recorded the Veteran's vital signs and noted that his blood pressure was 153/92, 161/93, and 172/96.  At the time of the examination, the Veteran's past medical history was significant for diabetes mellitus and hypertension, among other conditions.  According to the Veteran, he took medication daily to control his hypertension.  He also reported subjective complaints of lower extremity edema, headaches, and chest pain, particularly with elevated blood pressure.  The Veteran further stated that recent cardiac testing was within normal limits.  On physical examination, the Veteran's blood pressure was 172/96, 161/93, and 163/92.  A urinalysis showed elevated microalbumin.  The diagnosis was insulin-dependent type II diabetes mellitus and essential hypertension, among other conditions.  

The Veteran underwent a series of psychiatric evaluations in January 2011.  His blood pressure at those times was noted to be 162/94 and 150/91.  Follow-up treatment notes dated that same month found the Veteran's blood pressure to be 170/92 and 116/80.  In March 2011, it was noted that the Veteran had elevated blood pressure because he was out of his medication.  In a later dated addendum that same month, the Veteran's blood pressure medication was reduced due to improved readings.  On examination, the Veteran's blood pressure was 116/80.  He was noted, however, to have an elevated liver function test and elevated levels of protein in his urine.    

The Veteran was afforded another VA diabetes mellitus examination in March 2011.  The Veteran's past medical history was significant for type II diabetes mellitus with erectile dysfunction and nephropathy, as well as hypertension, among other conditions.  The Veteran reported subjective complaints of urinary urgency, dizziness, syncope, and fatigue, and stated that he required continuous medication to control hypertension.  The Veteran took oral medication to treat his erectile dysfunction.  On physical examination, the Veteran's blood pressure was 177/99, 162/101, and 161/108.  It was noted that the Veteran was able to exercise and perform yardwork, but he stopped doing these activities at times when his blood sugar was dropping.  A cardiac evaluation was unremarkable and no evidence of edema was found.  The Veteran's weight remained over 200 pounds.  Laboratory bloodwork showed a BUN level of 14 mg% and a creatinine level of 0.9 mg%.  A urine sample showed 100mg/dLH of protein.  The diagnosis was type II diabetes mellitus; poorly controlled essential hypertension; diabetic nephropathy; and erectile dysfunction, among other conditions.  

That same month, the Veteran underwent a VA genitourinary examination.  It was noted that the Veteran had a longstanding history of erectile dysfunction made worse by diabetes mellitus.  The Veteran took oral medication as needed and this condition was described as stable.  The examiner also noted that the Veteran had a history of diabetic nephropathy with microalbuminuria which necessitated a change in blood pressure medication.  The Veteran received no current treatment for this condition and it was described as stable.  The Veteran also reported subjective complaints of back or flank pain, as well as nausea and fatigue, but he denied anorexia, vomiting, fever, chills, lethargy, weakness, lower abdominal or pelvic pain, cardiovascular symptoms, and/or a history of active nephritis, renal dysfunction, or renal failure.  On physical examination, the Veteran's blood pressure was 177/99.  The Veteran's penis and testes were normal and no evidence of peripheral edema was found.  The diagnosis was chronic erectile dysfunction and diabetic nephropathy.                

The Veteran testified before the undersigned in June 2012.  The Veteran's representative confirmed the issues on appeal as identified above.  With respect to the Veteran's erectile dysfunction, the Veteran stated that he took oral medications and was prescribed use of a pump and testosterone in the past without success.  When asked about any penis deformity, the Veteran simply stated that "it don't do nothing."  The Veteran also expressed the opinion that one of his testicles seemed smaller.  The Veteran indicated that he took insulin and prescribed medications to manage his diabetes mellitus.  However, he essentially denied having ever been told that he had reduced kidney function.  Instead, the Veteran indicated that he was told that he "could" end up on dialysis if he did not better manage his diabetes mellitus.  According to the Veteran, he was also told in the past that he had a problem with either elevated kidney or liver enzymes.  He also acknowledged that he had diagnosed hypertension for which he took prescribed medication.  The Veteran further stated that his last blood pressure reading was 156/116, and that he was advised to take his medication as directed and reduce stress.         

A.  Diabetic Nephropathy with Hypertension

The RO granted service connection for hypertension in a rating decision dated September 2009.  The RO evaluated the Veteran's hypertension as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101, effective November 17, 2008.  Closer examination of the rating decision revealed that the RO styled the Veteran's claim as service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus with erectile dysfunction and diabetic nephropathy.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  Following the submission of additional evidence, the RO re-styled the issue as an increased rating for diabetic nephropathy with hypertension and increased the Veteran's initial disability rating to 30 percent under 38 C.F.R. 4.115b, Diagnostic Code 7541 (renal involvement in diabetes mellitus), effective November 17, 2008.  See July 2011 rating decision.

Diagnostic Code 7541 contemplates renal involvement in diabetes mellitus and directs the rater to evaluate this disability as renal dysfunction.  Regarding renal dysfunction, a non-compensable evaluation is assigned for albumin and casts with a history of acute nephritis; or hypertension non-compensable under Diagnostic Code 7101.  A 30 percent evaluation is assigned for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent evaluation is assigned for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent evaluation is assigned for persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation, the highest available schedular rating available, is assigned for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg%; or creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  

Under Diagnostic Code 7101, a 10 percent evaluation is assigned for hypertensive vascular disease, hypertension and isolated systolic hypertension, with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum elevation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 or more, while a 60 percent evaluation, the highest available schedular rating, is assigned for diastolic pressure predominantly 130 or more. 

Explanatory Note (1) further indicated that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm, or greater with a diastolic blood pressure of less than 90 mm.  

The preponderance of the evidence is against an initial evaluation in excess of 30 percent for diabetic nephropathy with hypertension.  As noted above, the next higher rating of 60 percent for renal dysfunction is assigned for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling (i.e., diastolic pressure predominantly 120 or more) under Diagnostic Code 7101.  

In this regard, the Board acknowledges that trace amounts of protein were found in the Veteran's urine on more than one occasion.  See VA treatment records and examination reports dated November 2008 and January 2009.  In January 2009, the Veteran self-reported a history of microalbuminuria, while a history of microalbuminuria and elevated amounts of protein were noted at the time of the March 2011 VA examination.  The Veteran also reported on one instance during the appeal period that he experienced edema in the lower extremities.  See March 2010 VA examination report.  The Veteran is capable of observing symptoms related to his diabetic nephropathy with hypertension, such as edema, and the Board ultimately finds the Veteran's statements in this regard to be competent.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  But, the Veteran as a lay person cannot assess the frequency or amount of protein in his urine based on mere personal observation, i.e., perceived by visual observation or by any other of the senses.  Microalbuminuria is not a simple disorder that the Veteran is competent to identify.  See 38 C.F.R. § 3.159(a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Rather, an assessment of the frequency or amount of protein in his urine requires a urine sample and laboratory analysis.  

The findings of record, however, do not reflect (nor could they reasonably be interpreted to reflect) evidence of constant albuminuria.  The Board's conclusion in this regard is bolstered by the other findings of record which regularly found no more than trace amounts of protein in the Veteran's urine.  Moreover, the Veteran specifically stated at the time of the March 2011 VA genitourinary examination that he received no treatment for his diabetic nephropathy.  He also denied symptoms of renal dysfunction or renal failure and the examiner described the Veteran's diabetic nephropathy as stable.  Similarly, the Veteran essentially denied having ever been told that he had reduced kidney function at the time of the June 2012 hearing.  Instead, the Veteran indicated that he was told that he "could" end up on dialysis if he did not better manage his diabetes mellitus.  The record also does not reflect hypertension at least 40 percent disabling (i.e., diastolic pressure predominantly 120 or more) under Diagnostic Code 7101.  A review of the claims file shows several pertinent blood pressure readings during the appeal period.  The Veteran's diastolic blood pressure, however, typically ranged from the 70s-90s, well below the diastolic pressure contemplated for a 40 percent rating under Diagnostic Code 7101.  Accordingly, an initial evaluation of 60 percent under Diagnostic Code 7541 is not warranted for any period of time covered by the appeal.    

The preponderance of the evidence is likewise against an initial evaluation of either 80 or 100 percent.  Specifically, the record does not reflect (nor could it be interpreted to reflect) persistent edema and albuminuria with BUN levels of 40 mg% or greater or creatinine levels 4 mg% or greater.  On the contrary, BUN levels were routinely measured to be approximately 10-14 mg%, while creatinine levels were routinely measured to be approximately 0.9-1.1 mg%.  The Board acknowledges that the Veteran reported occasional lower extremity edema, fatigue, dizziness, and syncope, and that he regulated his activities in part as a consequence of his diabetes mellitus.  However, the Veteran specifically denied symptoms of anorexia, vomiting, fever, chills, lethargy, weakness, lower abdominal or pelvic pain, cardiovascular symptoms, and/or a history of active nephritis, renal dysfunction, or renal failure.  There is also no evidence of record to indicate that the Veteran required regular dialysis or that the claimed renal dysfunction precluded more than sedentary activities.  Accordingly, the Veteran is not entitled to an initial evaluation of either 80 or 100 percent under Diagnostic Code 7541 for any period of time covered by the appeal.  

The Board is aware that the Veteran requested separate ratings for his service-connected diabetic nephropathy and hypertension.  While separate ratings would be potentially possible in this case, the Board points out that the assignment of separate ratings for diabetic nephropathy and hypertension would result in a reduction of the Veteran's overall disability rating.  More specifically, the Veteran's diabetic nephropathy if rated separately, would be assigned a non-compensable disability rating for renal dysfunction, particularly where, as here, the Veteran's diabetic nephropathy is essentially asymptomatic.  Additionally, the Veteran does not allege, nor does the record reflect, that his diabetic nephropathy is manifested by albumin and casts with a history of acute nephritis.  These symptoms are contemplated for a non-compensable rating under Diagnostic Code 7541.  

While the Veteran reported subjective complaints of occasional edema in the lower extremities (i.e., symptoms perhaps sufficient for a 30 percent rating under Diagnostic Code 7541), the objective medical evidence of record is negative for such findings and the Veteran, by his own account, has attributed the edema to his hypertension rather than his diabetic nephropathy.  See March 2010 VA examination report.  Therefore, a compensable rating for diabetic nephropathy would not be warranted under Diagnostic Code 7541.  

Similarly, Diagnostic Code 7913 makes clear that non-compensable complications of diabetes, such as the Veteran's diabetic nephropathy, are considered part of the diabetic process under Diagnostic Code 7913.  As the Veteran's service-connected diabetic nephropathy would otherwise be evaluated as non-compensably disabling and found to have a relationship to his service-connected diabetes mellitus, the Veteran's diabetic nephropathy would be contemplated in the 40 percent evaluation for diabetes mellitus.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1. 

Separately rating the Veteran's hypertension under Diagnostic Code 7101 would result in a 10 percent disability rating, but not higher.  A 20 percent rating is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  The objective medical evidence of record, in contrast, shows that the Veteran's blood pressure readings are predominantly below the thresholds contemplated for a 20 percent evaluation under Diagnostic Code 7101.  Similarly, a 40 or 60 percent evaluation under Diagnostic Code 7101 is not warranted in this case as the Veteran's predominant diastolic blood pressure is not 120 or more.  
   
In short, Diagnostic Code 7541 contemplates the varied effects of renal dysfunction and assigns disability ratings based on the severity of a particular symptom or set of symptoms, to include physical findings, laboratory test results, and blood pressure readings.  The Veteran's assignment of an initial 30 percent disability rating under Diagnostic Code 7541 is based largely on his ability to meet the criteria for a 10 percent disability rating under Diagnostic Code 7101.  Therefore, assignment of the Veteran's disability rating for diabetic nephropathy with hypertension under Diagnostic Code 7541 provides the greatest monetary benefit to him.     

In summary, an initial evaluation in excess of 30 percent is not warranted for the Veteran's service-connected diabetic nephropathy with hypertension for any period of time covered by the appeal.  While there have been day-to-day fluctuations in the manifestations of the Veteran's disability, there is no distinct period of time that a rating greater or lesser than assigned herein is warranted and therefore, there is no basis for staged ratings in this case.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, to produce the greatest degree of stability of disability evaluations).  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  However, as the preponderance of the competent and probative evidence is against the Veteran's claim for entitlement to an initial evaluation in excess of 30 percent for diabetic nephropathy with hypertension, the doctrine is not applicable in this case.  

B.  Erectile Dysfunction

The RO granted service connection for type II diabetes mellitus in a rating decision dated November 2001.  The RO evaluated this disability as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913, effective April 26, 2001.  The RO granted service connection erectile dysfunction in a rating decision dated August 2005.  The RO evaluated this disability as non-compensably disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7522, effective January 25, 2005.  The RO also awarded special monthly compensation for loss of use of a creative organ, effective January 25, 2005.

In November 2008, the Veteran sought an increased rating for his service-connected type II diabetes mellitus.  The RO issued a rating decision in September 2009 in which it indicated that the Veteran was granted a 20 percent disability rating for type II diabetes mellitus with erectile dysfunction and diabetic nephropathy under Diagnostic Code 7913, effective April 26, 2001.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  In the November 2009 notice of disagreement, the Veteran requested separate evaluations for his type II diabetes mellitus, erectile dysfunction, and diabetic nephropathy.  Following the submission of additional evidence, the RO increased the Veteran's disability rating for type II diabetes mellitus with erectile dysfunction to 40 percent under Diagnostic Code 7913, effective May 26, 2011.  See July 2011 rating decision. 

Under Diagnostic Code 7913, a 10 percent evaluation is assigned for diabetes mellitus manageable by restricted diet only.  A 20 percent evaluation is assigned for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Explanatory Note (1) directs the rater to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Non-compensable complications of diabetes are considered part of the diabetic process under Diagnostic Code 7913.  

For the Veteran's erectile dysfunction to be assigned a compensable evaluation, the evidence of record must demonstrate removal of half or more of his penis; removal of glans; penile deformity; or complete atrophy of both testes.  38 C.F.R. § 4.115b, Diagnostic Codes 7520, 7521, 7522, 7523 (2011).  An explanatory note to Diagnostic Code 7523 also directs the rater to review the claim for entitlement to special monthly compensation under 38 C.F.R. § 3.350.    

The preponderance of the evidence is against a compensable evaluation for erectile dysfunction for any period of time covered by the appeal.  Specifically, the Veteran does not allege, nor does the evidence of record show, that the Veteran has removal of half or more of his penis, removal of glans, or any deformity of the penis.  Rather, the evidence of record demonstrates that the Veteran's erectile dysfunction is manifested by impotency without visible deformity of the penis.  As such, the Veteran is not entitled to a compensable rating for any period of time covered by the appeal.  Furthermore, the Board observes that the Veteran is already in receipt of special monthly compensation based on loss of use of a creative organ.  See August 2005 rating decision.  

The Board notes that the Veteran testified in June 2012 that one of his testicles seemed smaller.  The Veteran is capable of observing symptoms related to his erectile dysfunction, if any, and the Board ultimately finds the Veteran's statements in this regard to be competent.  See Davidson, 581 F.3d. at 1315.  However, the Veteran's statements regarding the extent of his testicular atrophy, if any, cannot be made by the Veteran as a lay person based on mere personal observation, i.e., perceived by visual observation or by any other of the senses.  Further, the extent of his testicular atrophy, if any, is not a simple disorder that the Veteran is competent to identify.  Therefore, the Veteran's assertions are not competent evidence to establish testicular atrophy, if any.  See 38 C.F.R. § 3.159(a)(1).  Moreover, Diagnostic Code 7523 makes clear that a compensable evaluation requires complete atrophy of not one, but both testes.  Accordingly, the Veteran is not entitled to a compensable evaluation under Diagnostic Code 7523 for any period of time covered by the appeal because he does not allege, nor does the evidence of record reflect, that his erectile dysfunction is manifested by complete atrophy of both testes.  Therefore, a compensable evaluation is not warranted in this case under Diagnostic Code 7523.

The Board is also aware that the Veteran seeks a separate disability rating for his service-connected erectile dysfunction.  Regarding the Veteran's service-connected erectile dysfunction, Diagnostic Code 7913 makes clear that non-compensable complications of diabetes, such as the Veteran's erectile dysfunction, are considered part of the diabetic process under Diagnostic Code 7913.  As the Veteran's service-connected erectile dysfunction was evaluated as non-compensably disabling and found to have a relationship to his diabetes mellitus, a separate evaluation is not permitted in this case.  

In summary, a compensable disability rating is not warranted for the Veteran's service-connected erectile dysfunction for any period of time covered by the appeal.  There is also no distinct period at which time a greater or lesser evaluation is warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.  However, as the preponderance of the competent and probative evidence is against the Veteran's claim for entitlement to a compensable evaluation for erectile dysfunction, the doctrine is not applicable in this case.

To the extent that the Veteran's pleadings could be construed to be an increased rating claim for service-connected type II diabetes mellitus, the Veteran expressed the opinion in November 2009 and May 2011 that he was entitled to a 40 percent disability rating on account of his use of insulin, restricted diet, and regulation of activities.  In July 2011, the RO increased the Veteran's disability rating for type II diabetes mellitus to 40 percent under 38 C.F.R. § 4.119, Diagnostic Code 7913, effective May 26, 2011.  See July 2011 rating decision.  To date the Veteran has not expressed disagreement with this disability rating or the effective date assigned.  Accordingly, this issue is not before the Board for appellate consideration at the present time.

Evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see 
Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also, Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  The Veteran's diabetic nephropathy with hypertension as well as the erectile dysfunction are not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected diabetic nephropathy with hypertension as well as the erectile dysfunction are rated under the provisions that specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see 38 C.F.R. § 4.115b, Diagnostic Codes 7520-7523, 7541; 38 C.F.R. § 4.104, Diagnostic Code 7101; 38 C.F.R. § 4.119, Diagnostic Code 7913.  The severity of the Veteran's diabetic nephropathy with hypertension as well as the erectile dysfunction more nearly approximate the criteria for the currently assigned disability ratings.

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected diabetic nephropathy with hypertension as well as the erectile dysfunction are congruent with the disability picture represented by the disability rating assigned herein.  A rating in excess of the currently assigned disability ratings is provided for certain manifestations of diabetic nephropathy with hypertension as well as the erectile dysfunction, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the initial 30 percent rating for diabetic nephropathy with hypertension as well as the non-compensable rating for erectile dysfunction assigned herein more than reasonably describes the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.115b, Diagnostic Codes 7520-7523, 7541; 38 C.F.R. § 4.104, Diagnostic Code 7101; 38 C.F.R. § 4.119, Diagnostic Code 7913; see also, VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Thus, based on the evidence of record, the Board finds that the Veteran's service-connected diabetic nephropathy with hypertension and/or the erectile dysfunction cannot be characterized as an exceptional case so as to render the schedular evaluation inadequate.  The threshold determination for a referral for extraschedular consideration was not met and, thus, the Board finds that a referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.
Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a veteran is entitled to a total disability rating based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of TDIU is not before the Board in this case as the Veteran was granted TDIU benefits, effective November 5, 2009.  See April 2010 rating decision.
	
The Board has considered the benefit-of-the-doubt doctrine in reaching all conclusions.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.  However, as the preponderance of the competent and probative evidence is against the Veteran's claim for entitlement to an initial evaluation is excess of 30 percent for diabetic nephropathy with hypertension and entitlement to a compensable evaluation for erectile dysfunction, the doctrine is not applicable in this case.


ORDER

New and material evidence having been submitted, the appeal to reopen a claim of entitlement to service connection for bilateral hearing loss is granted to this extent only.

An initial evaluation in excess of 30 percent for diabetic nephropathy with hypertension is denied.

A compensable evaluation for erectile dysfunction is denied.  



REMAND

As noted above, the Board reopened the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran was most recently afforded a VA audiology examination in April 2011.  The diagnosis was normal to moderate sensorineural hearing loss in the right ear and normal to mild sensorineural hearing loss in the left ear.  The examiner noted that there was no evidence of a bilateral hearing loss disability in service or within one year after retirement from service.  Accordingly, the examiner concluded that it was "less likely as not" that the Veteran's currently diagnosed bilateral hearing loss was related to his military noise exposure.  

The Board finds this examination report to be inadequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  In this regard, VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  Thus, the Veteran must be afforded another VA examination on remand to determine the etiology of the currently diagnosed bilateral hearing loss and its relationship to service, if any.    

VA is also required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The evidence of record reflects that the Veteran receives VA treatment.  Therefore, the RO must request all VA medical records pertaining to the Veteran from April 22, 2011.  In addition, the Veteran must be contacted on remand and asked to identify any and all non-VA sources of treatment for the disability at issue that are not already of record.

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issue currently on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from April 22, 2011 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the above development is completed, the Veteran must be afforded the appropriate VA audiology examination by an examiner other than the April 2011 examiner to determine the etiology of the currently diagnosed bilateral hearing loss.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and Virtual VA records must be reviewed by the examiner in conjunction with the examination and the examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any other lay statements of record, the examiner must express an opinion as to whether any degree of the Veteran's currently diagnosed bilateral hearing loss at least as likely as not (i.e., 50 percent or greater possibility) began in or was related to the Veteran's active service or any incident therein.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the requested examination has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this remand.  The medical report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

5.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


